NO. 12-18-00347-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

 QUIDAEJAN CRAWFORD,                                    §         APPEAL FROM THE 114TH
 APPELLANT

 V.                                                     §         JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                               §         SMITH COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
       Quidaejan Crawford appeals from his conviction for aggravated assault with a deadly
weapon. Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). We affirm.


                                               BACKGROUND
       Appellant was charged by indictment with aggravated assault with a deadly weapon, a
second-degree felony. 1 Appellant pleaded “not guilty,” and the matter proceeded to a jury trial.
During trial, the jury heard evidence that Appellant visited a Family Dollar store in Tyler, Texas,
on August 24, 2018, when a child she was babysitting began playing with a toy and ultimately
broke it. Andy Skelton, the store’s manager, testified that he asked Appellant to pay for the toy
but she refused. Appellant cursed and yelled at Skelton before exiting the store without paying for
the toy. After Appellant left the store, Skelton went outside to get her vehicle’s license plate
number to report her threats to the police. Skelton testified that while he attempted to write down
the license plate, the following events transpired:


       1
           TEX. PENAL CODE ANN. § 22.02(a)(2), (b) (West 2019).
         I believe it was the parking spot -- the spot that she was parked in. Once she -- when she backed up
         and then she did a donut around, she came back into the same parking spot -- or, actually, came up
         to parking spot that was adjacent to the one she was parked in and revved up the engine.

         It was hesitant for a moment, and then she proceeded to floor it and to -- to run me over. Or – I don’t
         know. I mean, because it was hesitant, so I don’t know what was going on at the time. But all I know
         is the vehicle came up and I ended up on the hood of the car, into the brick wall of the building.


Following evidence and argument, the jury found Appellant “guilty” of aggravated assault. After
the sentencing portion of the trial, the jury sentenced Appellant to six years imprisonment. This
appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of the
case and further states that Appellant’s counsel is unable to raise any arguable issues for appeal. 2
We have likewise reviewed the record for reversible error and have found none.


                                                   CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim.
App. 2008) (orig. proceeding). We carried the motion for consideration with the merits. Having
done so and finding no reversible error, Appellant’s counsel’s motion for leave to withdraw is
hereby granted and the appeal is affirmed.




         2
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of her right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d 313, 319
(Tex. Crim. App. 2014). Appellant was given time to file her own brief. The time for filing such a brief has expired,
and no pro se brief has been filed.


                                                           2
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
her of her right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for
discretionary review on her behalf or she must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this opinion
or the date that the last timely motion for rehearing was overruled by this Court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed with the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should comply with
the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at
408 n.22.
Opinion delivered February 19, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 19, 2020


                                         NO. 12-18-00347-CR


                                    QUIDAEJAN CRAWFORD,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1379-18)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.